United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-2829
                                    ___________

John L. Henss,                           *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
     v.                                  * District Court for the
                                         * Southern District of Iowa.
G. Dean Garland,                         *
                                         *       [UNPUBLISHED]
              Appellee.                  *
                                    ___________

                     Submitted:     April 29, 1997

                           Filed:   May 14, 1997
                                    ___________

Before McMILLIAN, FAGG and LOKEN, Circuit Judges.
                               ___________


PER CURIAM.

     John Henss appeals from the district court's1 affirmance of the
bankruptcy court's2 denial of exemptions Henss claimed for a homestead and
for his interest in an employee stock ownership plan. Having reviewed the
record and the parties' submissions, we affirm the judgment for the reasons
set forth in the bankruptcy court's thorough opinion.    See 8th Cir. R. 47B.




     1
      The HONORABLE CHARLES R. WOLLE, Chief Judge, United States
District Judge for the Southern District of Iowa.
     2
      The HONORABLE RUSSELL J. HILL, Chief Judge, United States
Bankruptcy Court for the Southern District of Iowa.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-